IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0274
                             Filed January 21, 2021


TIMOTHY WEAKLEY,
     Plaintiff-Appellant,

vs.

KEVIN YETMAR,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

Judge.



      Timothy Weakley appeals following the dismissal of his civil petition at law.

AFFIRMED.




      Timothy Weakley, Johnson City, Tennessee, self-represented appellant.

      William H. Habhab, Fort Dodge, for appellee.




      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                           2


MULLINS, Judge.

       Timothy Weakley appeals following trial on, and dismissal of, his civil

petition at law alleging Kevin Yetmar violated the real-estate-disclosure

requirements contained in Iowa Code chapter 558A (2019) and engaged in

fraudulent misrepresentation. He generally argues the court erred in concluding

Yetmar’s disclosure was timely tendered and accurate. He also claims the court

erred in “failing to reach whether [Yetmar’s] violation of [chapter] 558A was also a

violation of the parties’ purchase agreement which entitles [Weakley] to recover

his down payment pursuant to the terms of the agreement.”

       Absent from the record on appeal are the transcripts from trial and hearings

on motions for summary judgment.1 As the appellant, it was Weakley’s duty to

provide us with a record adequate for us to decide the appeal. See In re F.W.S.,

698 N.W.2d 134, 135 (Iowa 2005). While some facts can be determined from the

exhibit evidence, without the trial transcript, we are without a full picture and are

unable to adequately determine the facts underlying Weakley’s claims. While the

court’s ruling contains its factual determinations, “[t]he district court’s recitation of

these matters in its ruling is not a substitute for the required appellate record.”

Smith v. Iowa Bd. of Med. Exam’rs, 729 N.W.2d 822, 828 (Iowa 2007). It would

be improvident for us to speculate on what the evidence and testimony 2 at trial

showed or did not show, and we decline to do so. F.W.S., 698 N.W.2d at 135–36.

And we do not afford Weakley a deferential standard due to his status as a self-


1  In his initial combined certificate, Weakley stated “[t]he entirety of the trial
transcript” is ordered. See Iowa Rs. App. P. 6.803(1), .804(2). He filed an
amended combined certificate requesting the transcript not be ordered.
2 The district court’s ruling makes clear testimony was received at trial.
                                         3

represented litigant. Kubik v. Burk, 540 N.W.2d 60, 63 (Iowa Ct. App. 1995). We

have no choice but to affirm the dismissal of Weakley’s petition.

      AFFIRMED.